Citation Nr: 1123559	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  05-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1980.  He also has a period of unverified active duty service from December 1960 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision rendered by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified during a hearing before the undersigned in June 2009.  A transcript is of record.  During the hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial RO review of such evidence.  See 38 C.F.R. § 20.1304 (2010).

In January and October 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in July 2010 and April 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in October 2010 for the AMC to contact the Office of Workers' Compensation Programs under the Department of Labor to obtain copies of the Veteran's workman's compensation claim regarding an injury to either of his knees in 1999.  If the search for such records had negative results, the Veteran's claims file was to document the unavailability of these records.  The Veteran's claims were then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's bilateral knee disability claims.  The evidence of record appears to indicate that records from the Veteran's workman's compensation claim were obtained and associated with his claims folder.  Crucially, however, it does not appear that these records were reviewed by the AMC prior to issuing the April 2011 SSOC.  Notably, these records were neither cited as evidence which was reviewed in deciding the Veteran's claims, nor was it mentioned as being reviewed in the Reasons and Bases section.  Accordingly, the Board finds that another remand is required for compliance with its October 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board adds that, pursuant to the January 2010 Remand instructions, the Veteran was provided a VA examination in April 2010 in order to determine whether his bilateral knee disabilities were related to his military service or were caused or aggravated by his service-connected right ankle disability.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that "[i]t is less likely than not that the left or the right knee disability was incurred during service.  Bilateral knee [degenerative joint disease] related to morbid obesity.  The condition of both knees is not related to the right ankle condition."  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's bilateral knee disabilities were aggravated by his service-connected right ankle disability as instructed in the prior remand.  See Stegall, supra.  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's bilateral knee disabilities were aggravated by his service-connected right ankle disability.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the April 2010 VA examiner, if available, for a supplemental opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral knee disabilities were aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right ankle disability.  If the examiner finds that either knee is aggravated by the service-connected right ankle disability, then he/she should quantify the degree of aggravation.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

2. 	The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. When the development requested has been completed, 
the case should be reviewed by the RO/AMC on the 
basis of additional evidence, to include review of records 
obtained in conjunction with the Veteran's workman's 
compensation claim from the Office of Workers' 
Compensation Programs under the Department of Labor.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement 
of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


